       Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

James Derek Mize, et al.
                Plaintiffs,
      v.                                        Civil Action No. 1:19-cv-3331-MLB
Michael R. Pompeo, et al.,
                Defendants.

       SUPPLEMENTAL DECLARATION OF JAMES DEREK MIZE
      I, James Derek Mize, hereby declare:

      1.     I am over 18 years of age. I have personal knowledge of the facts stated

herein, except those stated on information and belief, and, if called upon, could and

would testify competently to them. I submit this declaration in support of Plaintiffs’

Response in Opposition to Defendants’ Motion to Dismiss (Docket No. 63).

      2.     I am a named plaintiff in this action, which I bring along with my

husband Jonathan D. Gregg (“Jonny”) and our infant daughter, whom I will refer to

in this declaration by her initials “S.M.-G.”

      3.     As noted in my declaration submitted in support of Plaintiffs’ Motion

for Partial Summary Judgment (Docket No. 45), which I incorporate by reference

herein, the U.S. Department of State refused to recognize S.M.-G.’s U.S. citizenship

by virtue of Section 301(c) of the Immigration and Nationality Act (“INA”) on April
       Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 2 of 6



24, 2019. It did so notwithstanding that Jonny and I are married U.S. citizens, that

we brought S.M.-G. into this world together as a married couple, that Jonny and I

have both resided in the United States, and that we are S.M.-G.’s only parents.

      4.     The Department of State’s refusal to recognize S.M.-G.’s U.S.

citizenship, to treat me as S.M.-G.’s father for purposes of citizenship, and to

recognize Jonny’s and my marriage has been a constant source of stress and worry

for our family. It has exacted a heavy psychological and financial toll on our family.

      5.     It also put us on a narrow path, with few options, to protect our family’s

integrity and our daughter.

      6.     After State Department employees at the London U.S. Embassy refused

to recognize S.M.-G.’s U.S. citizenship on April 24, 2019, we flew back home to

Atlanta on April 30, 2019. At the time, we were fearful that our daughter could be

denied entry to the United States, given that border agents have discretion on

whether to or not to allow our daughter to enter the country on a tourist visa.

      7.     On July 23, 2019, we commenced this litigation.

      8.     On July 29, 2019, our daughter’s permission to be legally present in the

United States expired.

      9.     We strive to follow the law and do what is right for our daughter. As

such, S.M.-G.’s presence “out of status” in the United States has been a matter of

great anxiety and concern.
       Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 3 of 6



      10.    We feared for S.M.-G.’s safety and security based on her “out of status”

presence in the United States, as well as our ability to remain together as a family.

We are cognizant of the current administration’s willingness to deport children,

break apart families, limit birthright citizenship, and even revoke naturalization in

some circumstances.

      11.    In addition, S.M.-G.’s “out of status” presence meant that we could not

travel outside the country with her for fear of her being denied reentry to the United

States. This was of particular importance to us because Jonny’s parents, who are

S.M.-G.’s grandparents, are 76 and 81 years old; in poor health; and, as we learned

later in the summer of 2019, physically too fragile to endure long-haul air travel.

      12.    It pained us to know we would be unable to visit Jonny’s parents with

S.M.-G. while she remained “out of status.”

      13.    Based on our concern that S.M.-G.’s permission to be present in the

United States had expired on July 29, 2019, our fear for what that meant while this

case was pending, and the practical considerations of needing to be able to travel

with her to visit family, we applied for lawful permanent residence (i.e., a green

card) for S.M.-G. in December 2019. We filed the application in order to be good

parents to our daughter and caring sons to Jonny’s parents.
       Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 4 of 6



      14.    The application was simply a stopgap measure, taken out of an

abundance of caution, to ensure her lawful presence in the United States while this

case was pending and to allow us to travel with her should the health of Jonny’s

parents further deteriorate. The pendency of S.M.-G.’s green card application gave

her permission to be present in the United States. Although we should not have had

to do this, we took the steps we thought were necessary to assure her safety and

wellbeing while we continued to fight for recognition of her citizenship at birth.

      15.    When we filed our daughter’s application for lawful permanent

residence, we believed—and continue to believe now—that naturalization is not an

adequate remedy for the discrimination we have faced and the rights denied to our

daughter. S.M.-G. is a U.S. citizen by birth and ought to be entitled to all the benefits

and rights that natural-born citizens have.

      16.    Aside from the indignity of having to take these steps, the process to

apply for lawful permanent residence for S.M.-G. has been extremely costly and

stressful. The filing fee for lawful permanent residence is $3,500, not including

additional expenses for legal counsel and medical appointments. In total, we have

spent over $6,000 on this temporary measure to ensure our daughter’s ability to be

lawfully present in her own home. We would not have incurred this cost had the

State Department properly recognized S.M.-G. as a U.S. citizen by birth.
       Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 5 of 6



      17.    Filing the application for lawful permanent residence for S.M.-G. felt

like an insult. It required me to be treated as her stepparent, even though I am her

father and always have been. We have been with her since the moment she was born

(and even before).

      18.    By notice dated April 27, 2020, a redacted version of which is attached

as Exhibit A, U.S. Citizenship and Immigration Services approved S.M.-G.’s

application for lawful permanent residence. To date, the State Department has not

recognized S.M.-G. as a U.S. citizen, let alone a citizen by birth.

      19.    We believe there are important psychological and emotional

differences between being a citizen since birth and being a naturalized citizen. As

her parents, we are concerned about how we will answer the questions she might one

day ask. If both her Daddy (me) and her Dadda (Jonny) are U.S. citizens, then why

wasn’t she when she was born?

      20.    Lastly, Jonny and I have begun the process to expand our family and

provide S.M.-G. with a sibling. Concerns about whether another child of ours born

abroad will be recognized as a U.S. citizen at birth has had an impact on how we are

going about expanding our family. Couples in our situation should not have to worry

about whose genetic material is used to bring children into our families.
Case 1:19-cv-03331-MLB Document 65-1 Filed 06/19/20 Page 6 of 6
